          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


BCS SOFTWARE, LLC,                      §
                                        §
                    Plaintiff,          §
                                        §
     v.                                 §
                                            Civil Action No. 6:21-CV-00051-ADA
                                        §
ZOHO CORPORATION,                       §
                                        §
                    Defendant.          §
                                        §


                     DEFENDANT ZOHO CORPORATION’S
                   SUR-REPLY CLAIM CONSTRUCTION BRIEF
          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 2 of 9




I.      INTRODUCTION
        Plaintiff’s reply brief doubles-down on its incorrect premise: that terms explicitly

defined by the inventors of its patents require no construction. BCS’s suggestion that “file list”

and “internal mail” need no construction is clearly erroneous given the special meanings ascribed

to them by the inventors of the ’120 patent. See Trustees of Columbia Univ. v. Symantec, 811

F.3d 1359, 1364 (Fed. Cir. 2016) (“As our en banc opinion in Phillips made clear, ‘a claim term

may be clearly redefined without an explicit statement of redefinition’ and ‘[e]ven when

guidance is not provided in explicit definitional format, the specification may define claim terms

by implication such that the meaning may be found in or ascertained by a reading of the patent

documents.’”) (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1320-21 (Fed. Cir. 2005)).

II.     DISPUTED TERMS
        A.      “File List” (Claims 1, 6, 12, 15, 19, 20, 21)

                 BCS’s Construction                            Zoho’s Construction

         No construction necessary/plain and            “a logic interface displayed on a client
         ordinary meaning                               machine that allows a user to
                                                        download or upload files to a store on
         Or in the alternative, “logic interface        a network, notifies users when files are
         displayed on a client machine that             available for download, and lists
         allows a user to download from or              available files”
         upload files to a store on a network”


        The inventors of the’120 patent describe file list as a very particular piece of software

with a particular list of functionalities. BCS’s proposed construction removes functionality that

is part of the “file list” as envisioned by the inventors—that the file list both lists available files

and notifies users when files are available for download—features that Zoho’s proposed

construction properly includes.




                                                    1
          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 3 of 9




        The “file list” of the ’120 patent displays a list of files available for download. As Zoho

described in its responsive brief (Dkt. 26), the file list shows “files available for downloading

whenever needed, essentially eliminating the simultaneous wide distribution of an email message

with attachments of the files to all concerned.” ’120 patent at 3:1-4; 7:50-51 (“the Files section

206d lists all files available for downloading”); 16:47-50 (“file lists … instead provides a list

function to allow files for downloading whenever needed.”); see also id. at 11:23-28. BCS’s

proposed construction does not require listing available files. And in its reply brief, BCS

acknowledges that “[t]he ’120 patent specifications require the ‘file list’ to list files available for

downloading . . . .” BCS Reply Br. at 5. BCS’s brief is correct, but its proposed construction is

not. A file list must “list available files.”

        BCS’s omission of the other requirements the inventors used to define the claimed file

list renders its proposed construction fatally flawed. Contrary to BCS’s claim that it is an

unnecessary limitation, the file list, as the inventors defined it, also notifies users of files that are

newly available to download. The core purpose of the file sharing scheme claimed by the ’120

patent is to “essentially eliminat[e] the simultaneous wide distribution of an email message with

attachments of the files to all concerned.” ’120 patent at 3:1-4; see also id. at 11:23-28. Of

course, to adequately replace an email with attachments, the file list must inform users when new

files are available. To do that, the “the present invention introduces the Files list 216 that serves,

in certain respect, as a messenger and an interface of a file repository,” i.e., the file list is not just

the interface to files, but a messenger as well. Id. at 6:62-65; Pacing Techs., LLC v. Garmin

Int’l, Inc., 5778 F.3d 1021, 1025 (Fed. Cir. 2015) (“When a patentee ‘describes the features of

the ‘present invention’ as a whole,’ he alerts the reader that ‘this description limits the scope of

the invention.’”) (quoting Regents of Univ. of Minnesota v. AGA Med. Corp., 717 F.3d 929, 936




                                                    2
          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 4 of 9




(Fed. Cir. 2013)). The specification then explains that, after a file upload, “[t]he file does not go

to or is stored in the file list of other registered users so as to avoid the wide distribution of the

file across a network. Instead, the file list indicates to those eligible to access, now acting as a

messenger, that a file is available for downloading.” See ’120 patent at 6:65-7:5 (emphasis

added). Notifying the users of newly available files is not a cherry-picked embodiment, but a

core feature of the invention that goes beyond simply listing available files. See ’120 patent,

Abstract (“Each of the members in the group gets notified of the availability of the file for

sharing….”).

        In sum, the file list does more than list files; while “acting as a messenger,” it tells users

that a file is now available. As BCS observes, the specification lists three examples of how a

user is notified: 1) by an alerting message from the system, 2) by an audio sound, and 3) by

updating a number indicating how many files are available to download. There is no disclosed

embodiment that does not include some form of this functionality. Contrary to BCS’s

suggestion, Zoho’s construction does not require a particular way to notify a user. See BCS

Reply at 5. But just like the inventors listed this as a key feature of their file lists, Zoho’s

construction requires notifying a user of a new file in some manner. Any of the examples in the

specification would meet Zoho’s proposed construction.

        Further, Zoho’s construction goes beyond merely listing files because the inventors also

did so when they defined the file list to include separate functions: serving as both “a

messenger” and “an interface of a file repository.” ’120 patent at 6:62-65. Zoho’s proposed

construction is also congruent with the other claim limitations identified by BCS, which require

notifying a user or machine upon upload of a file. BCS Reply at 5-6. Zoho’s proposed

construction merely links the component which does the notifying—the file list—to the




                                                    3
            Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 5 of 9




functionality it embodies according to the specification and which is otherwise recited in the

claims.

          B.     “Internal Mail” (Claims 12, 19)

                   BCS’s Construction                          Zoho’s Construction

           No construction necessary/plain and          “a private electronic communication
           ordinary meaning1                            system that uses only internal
                                                        identifiers to deliver email and
                                                        delivers email to users through a
                                                        private server”


          Coined terms like “internal mail” are exactly why the claim construction process exists—

to clarify for the jury the meaning of terms defined by the inventors. “Internal mail” is not a

term for which “the ordinary meaning of claim language as understood by a person of skill in the

art [is] readily apparent,” because the inventors used this term “idiosyncratically.” Phillips, 415

F.3d at 1314. The specification explains what it means. Zoho’s construction captures the clearly

recited description of the “i-mail” in the written disclosure. In its brief, BCS argues that internal

mail is not email, that it need not use internal identifiers, and that it is not sent through a private

server. It is wrong on all counts.

          As Zoho explained in its responsive brief, “internal mail” is itself a kind of email that

uses internal identifiers rather than an email address to deliver the email. The specification

unambiguously describes it as a special form of email that uses internal identifiers to deliver mail

through a central server limited to registered users:

          Unlike the prior art email systems that operate on email addresses, such as
          john@aol.com, i-mail relies on an identifier of a user, an exemplary identifier is
          8723" that is associated with “john”, wherein “john” is for recognition by all
          registered users and “8723” is for the server to route messages properly to the


1
 BCS proposed an alternative construction, “private electronic communications that include
exchange of messages only among registered users by a server,” in its opening brief.


                                                    4
          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 6 of 9




        right recipient. In order[sic] words, the prior art email systems do not require
        users to be registered with a (central) server….

’120 patent at 9:14-25.

        In particular, the i-mail operates on identifiers pertaining to registered users, all
        email messages by the i-mail are delivered not based on the traditional email
        addresses but on the identifiers, thus eliminating the possibility of the registered
        users receiving unwanted email from other users outside the system.

Id. at 2:60-65 (emphasis added); see also 16:1-7 (“The [Internal Mail Module] provides tools to

compose, read, forward, and delete an email message.”). Because the identifiers are internal to

the system, “no messages originated outside the collaborative platform could reach any of the

registered users of the collaborative platform even if the identifier is leaked to and abused by

other than the registered users.” Id. at 9:28-34. And because the server is private to those users,

only registered users can use it. These are the key aspects of “internal mail” that allow it to

avoid the “spamming” issues identified in the prior art. ’120 patent at 1:52-2:3, 4:5-7.

        The specification identifies “five different aspects” between prior art email and the

internal mail. First, because “communications can only be conducted with a collaborative

communication system,” i-mail does not use standard email servers to route mail. Id. at 10:34-

40. Second, the i-mail is private, limited to registered users. It is “built on the concept of

internal or intra-departmental system,” and “operates on a close loop of registered users,” so “the

identities of all email senders are known, no email messages from outside of the system would

penetrate into the system.” Id. at 10:46-52. Third, “the i-mail does not require the email

addresses” of senders or recipients. Id. at 10:57-61. Because it uses an internal identifier “the i-

mail does not need to locate an email server by an email address to deliver an email message.”

Id. at 10:12-17. Fourth, i-mail does not use a domain name system (DNS) address in an email to

locate a server for the recipient, because it is limited to the registered users of the server. Id. at

10:62-67. Finally, unlike i-mail, email is open— “the underling mechanism [in email] possesses


                                                   5
          Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 7 of 9




the openness that allows messages from unpredictable sources.” Id. at 11:12-16. I-mail, in

contrast “operates on a closed loop of registered users.” Id. at 11:17-20.

       BCS contends that the inclusion of a “private server” is unsupported by the specification

because the only use of “private” in the patent relates to public, semi-public, and private areas or

“domains.” BCS Reply at 7. As BCS correctly notes, the “domains” do not relate to the server

but describe different kinds of user groups on that centralized private server. But Zoho’s

construction does not limit the visibility of users on the private server; it simply calls the server a

private one because “no other but the registered users may communicate with each other.” ’120

patent at 9:16-17. As described above, the specification repeatedly contrasts this with the public

servers used in email, where anyone can email someone on another mail server. See id. at 9:23-

27.

       In fact, the example relating to Figure 3A described by BCS (at 9:35-54) neatly captures

why Zoho’s inclusion of “private” and “email” are correct. Internal mail is special form of

email: the user “Becky” sends an “i-mail message to Edward,” a process that requires her to

“compose the email.” Internal mail is also limited to interactions through a private server:

“unlike the prior art email systems that are open to everyone,” the i-mail system is private—

“only the N registered users can communicate with each other.” Id. Zoho’s construction

captures the essence of the internal mail described by the inventors—an organization’s private

electronic communication system like email that uses only internal identifiers to deliver email

and delivers email to the organization’s users through a private server.

III.   CONCLUSION
       For all these reasons, Zoho requests that the Court adopt its proposed claim constructions.




                                                   6
        Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 8 of 9




Dated: September 7, 2021          Respectfully submitted,


                            By:   /s/ Ryan J. Marton
                                   Darryl J. Adams (TX Bar No. 00796101)
                                   dadams@sgbfirm.com
                                   SLAYDEN GRUBERT BEARD PLLC
                                   401 Congress Ave., Suite 1650
                                   Austin, TX 78701
                                   tel: 512.402.3550
                                   fax: 512.402.6865

                                  Ryan Marton (admitted pro hac vice 223979)
                                  Carolyn Chang (admitted pro hac vice 217933)
                                  Phillip Haack (admitted pro hac vice 262060)
                                  MARTON RIBERA SCHUMANN & CHANG LLP
                                  548 Market Street, Suite 36117
                                  San Francisco, CA 94104
                                  Telephone: (415) 360-2515
                                  Email:      ryan@martonribera.com
                                              carolyn@martonribera.com
                                              phil@martonribera.com


                                  Attorneys for Defendant Zoho Corporation




                                      7
        Case 6:21-cv-00051-ADA Document 29 Filed 09/07/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing is being served on the

counsel of record via the CM/ECF system on          September 7, 2021      .



                                   By:     /s/ Ryan J. Marton
                                           Ryan J. Marton
